Citation Nr: 1760670	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-29 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for the service-connected residuals of tibia and fibula fractures of the right leg, to include whether a separate grant of service connection for secondary conditions, including arthritis, is warranted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from December 1952 to December 1954.

This case is before the Board of Veterans' Appeals (Board) on appeal from October 2012 and June 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the October 2012 rating decision, the RO denied entitlement to service connection for impairment of the lower right leg to include arthritis, and found that the Veteran's right ankle had not worsened or deteriorated beyond expected natural progression.  In the June 2014 rating decision, the RO denied a compensable rating for the service-connected residuals of a right tibia fracture.  

The June 2014 Statement of the Case only addressed whether a separate grant of service connection was warranted for a lower right leg condition, including arthritis, as secondary to the residuals of the right tibia fracture.  The Statement of the Case also indicates that the RO had inadvertently missed the increased rating claim but had addressed that issue in a June 2014 rating action.  The Veteran subsequently perfected an appeal to the Board, and the Board finds that both issues are inextricably intertwined and should be addressed together.  In this regard, the Veteran's contentions are clear - he is requesting a compensable rating for the service-connected residuals of a right leg fracture, as well as a separate grant of service connection on a secondary basis.  Accordingly, the claim has been recharacterized on the Cover Page of this decision to comport with the Veteran's intentions and to afford the Veteran benefit of the doubt.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's right leg fracture residuals include pain in the lower leg and ankle with prolonged use without compensable limitation of motion, but with functional loss/functional impairment due to weakened movement, excess fatigability, swelling, disturbance of locomotion, and interference with sitting, standing, and weightbearing, all of which more nearly approximates an overall disability picture manifested by no more than moderate ankle disability.  

2.  The Veteran's right ankle degenerative arthritis is not proximately due to, or the result of, the service-connected right leg fracture.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for the assignment of a 20 percent rating, but not higher, for the service-connected residuals of a fractured right tibia and fibula.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.59, 4.71a, Diagnostic Code 5262.  

2.  The criteria for a separate grant of service connection for arthritis of the ankle have not been met.  U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in an August 2011 letter.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  See also, Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

Although the Veteran's representative questioned the adequacy of the September 2012 VA examination, the Board is granting an increased rating based on the Veteran's competent and credible statements regarding his functional limitation with regard to the right leg/ankle, and this symptomatology is indicated on the examination report per the Veteran's self-reported history.  Accordingly, another examination would only serve to support the Veteran's contentions, which the Board has found credible for purposes of this decision.  

Regarding the claim for arthritis, the Board finds that the September 2012 examination report is also adequate.  The examiner noted that the Veteran's arthritis, which was not only present in the ankle, but also in several other joints per the Veteran's reported history, was a natural progression for his age; that there was no objective evidence of further deterioration of the ankle over and above its natural progression; and, therefore, was unable to provide an opinion without resorting to speculation.  The Veteran questioned the adequacy of the examination, noting that the STRs were not uploaded to the electronic file; however, it is clear from the examination report that the examiner based his opinion, in part, on a review of the STRs and post-service medical records as he accurately cited to various pertinent records including the STRs.  Further, although the VA examiner in September 2012 acknowledged that he did not have a copy of the actual x-ray film from July 2011, he did have the radiology report which interpreted the films.  As the examiner based his diagnosis on the findings in the July 2011 x-ray radiology report, it is presumed that he considered that report to be accurate despite not having the actual films.  The Board finds the examination is adequate.  

VA's duties to notify and assist have been satisfied.  



II.  Service Connection

The Veteran seeks service connection for arthritis, as secondary to the service-connected right leg fracture.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2017).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease such as arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (West 2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the STRs show that the Veteran suffered a right leg fracture of the tibia and fibula.  He has reported pain and swelling since that time, but the evidence does not show that arthritis of the right ankle was present to a compensable degree within the first post-service year.  

Rather, the record shows that the Veteran developed arthritis years later in several joints, including his right ankle.  See July 2011 right ankle x-ray and September 2012 VA examination report.  Based on the Veteran's competent and credible statements that he currently has arthritis in many of his joints, the July 2011 x-ray report, the STRs, and his clinical experience, the examiner could not resolve the issue of whether the ankle arthritis was secondary to service-connected injury without resorting to speculation.  The examiner reasoned that there was no objective evidence to support a worsening or deterioration of the right ankle over and above its expected natural progression for an 81-year old man, and also noted that the medical records obtained in conjunction with a 1956 rating decision showed that the fracture was completely healed.  

There is no competent evidence to the contrary.  While the Veteran is certainly competent to report pain in his right lower leg, and his statement that he has been diagnosed with arthritis in several joints is credible, he is not competent to link his currently diagnosed arthritis to his in-service right leg fracture, as this involves a complex medical question not capable of lay observation, particularly where, as here, there is no evidence of an arthritis diagnosis until many years following service discharge.  

Accordingly, the preponderance of the evidence is against a claim of service connection for arthritis of the right ankle as secondary to the service-connected right leg fracture.  

III.  Increased Rating - Right Leg Fracture

The Veteran seeks a compensable disability rating for the residuals of his right leg fracture.  

Disability ratings are determined by comparing a Veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of the two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's right leg fracture is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5262 which provides ratings for impairment of the tibia and fibula.  Under Diagnostic Code 5262, a 10 percent rating is warranted for malunion with slight knee or ankle disability.  A 20 percent rating is warranted for malunion with moderate knee or ankle disability; a 30 percent rating is warranted for malunion with marked knee or ankle disability; and a 40 percent rating is warranted for nonunion with loose motion, requiring a brace.  38 C.F.R. § 4.71a.

Descriptive words such as "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Standard range of ankle motion is dorsiflexion from zero degrees to 20 degrees, and plantar flexion from zero degrees to 45 degrees.  See 38 C.F.R. § 4.71, Plate II. 

38 C.F.R. § 4.71a, Diagnostic Code 5271 governs limitation of motion of the ankle, and Diagnostic Codes 5260 and 5261 govern limitation of motion of the leg (at the knee joint).  

According to the September 2012 VA examination, the Veteran had normal range of motion of the right ankle.  However, the Veteran has consistently reported pain with occasional swelling in the right leg since service, along with functional limitation.  

When evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or misaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Petitti v. McDonald, 27 Vet. App. 415 (2015), the United States Court of Appeals for Veterans Claims (Court) rejected VA's argument that § 4.59 requires painful motion, such that the mere presence of joint pain is not sufficient.  Id. at 428-29.  The Court held that under § 4.59, "the trigger for a minimum disability rating is an actually painful, unstable, or malaligned joint," explaining that § 4.59 speaks to both painful motion of joints and actually painful joints.  Id. at 425.  Moreover, the Court held that § 4.59 does not require "objective" evidence, but can be satisfied with lay and other non-medical evidence.  Id. at 429.

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and, is therefore, not grounds for entitlement to a higher disability rating).

In this case, as noted above, the Veteran's right lower leg fracture residuals have been manifested by pain and swelling in the right lower leg since at least 1956.  For example, in a June 1956 statement, Dr. B noted the Veteran's reports of pain and occasional swelling had persistent on long standing.  The statement further indicates that, "This [Veteran] is disabled at least 25% and will probably be more so in the future."  See also, June 2011 Statement in Support of Claim noting that the Veteran reported trouble walking or standing for long periods.  

Additionally, at his September 2012 VA examination, the Veteran again reported pain and occasional swelling in the lower leg.  Even though the Veteran's range of motion of the ankle was within normal limits, even after repetitive use testing, the examiner nevertheless acknowledged that the Veteran had functional limitation of the right lower leg and that such functional impairment/loss included weakened movement, excess fatigability, swelling, disturbance of locomotion and interference with sitting, standing and weightbearing.  The examiner also noted the Veteran's reports of intermittent pain with prolonged walking or standing.  

Significantly, the Board finds the Veteran's statements credible, particularly given that he has provided consistent statements regarding his symptomatology since shortly after service discharge.  

Thus, although the Veteran's right ankle motion is noncompensable, he is nevertheless entitled to at least the minimum 10 percent rating based on pain and functional loss as described above.  

However, the Board finds that his disability not only affects his right ankle, but also his lower leg.  This is consistent with his in-service injury involving the tibia and fibula.  The Veteran's disability is likewise rated pursuant to Diagnostic Code 5262 for impairment of the tibia and fibula.  Although ratings of 10 percent, 20 percent or 30 percent are assigned under Diagnostic Code 5262 based on the severity of the impairment due to malunion of the tibia and fibula, and no such malunion is shown in this case, the Board nevertheless finds that a compensable rating is warranted by analogy.  38 C.F.R. § 4.20.  

In this case, the Board finds that the Veteran's service-connected residuals of a right leg fracture results in more than mild overall disability of the right lower leg and ankle, but less than marked overall disability of the right lower leg and ankle.  

First, the Veteran has always maintained that his condition worsens with prolonged standing or walking, and it does not appear that the examination was conducted following a period of prolonged walking or standing.  Accordingly, while the Veteran is entitled to at least the minimum compensable rating for his functional loss noted by the examiner at the September 2012 examination, it is also presumed that his condition worsens, akin to a flare-up, following prolonged walking or standing.  Accordingly, the Board finds that, in resolution of all doubt in the Veteran's favor, his disability, at its worse, results in an overall disability picture that more nearly approximates that of malunion of the tibia and fibula with no more than moderate ankle disability.  This warrants a 20 percent rating under Diagnostic Code 5262.  

However, marked ankle disability is not shown at any time during the period covered by this claim.  The Veteran was able to maintain full range of motion of the ankle even after performing repetitive use testing, and he has not described any additional limitation or further increase in disability that could reasonably be considered as showing marked ankle disability.  

For all the foregoing reasons, the Board finds that a 20 percent rating for residuals of a right leg fracture is warranted; but that a rating in excess of 20 percent for the disability is not warranted at any time covered by this claim.  The Board has favorably applied the benefit-of-the doubt doctrine in reaching the decision to award the 20 percent rating for the period indicated, but finds that the preponderance of the evidence is against assignment of any higher rating at any point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

ORDER

Service connection for arthritis of the right ankle is denied.  

An increased rating to 20 percent, but not higher, for the service-connected residuals of a right tibia and fibula fracture of the right leg is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


